                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.1 Filed 11/16/20 Page 1 of 12




                                                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                                                                                    WESTERN DISTRICT OF MICHIGAN
                                                                                                                                                                                         SOUTHERN DIVISION
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   JOSEPH JOHNSON,
• A PROFESSIONAL CORPORATION




                                                                                                                                                           Plaintiff,                                                                  Case No.: 20-
                                                                                                                                                                                                                                       Hon.
                                                                                                                                                   v

                                                                                                                                                   DEPUTY CLAIR SOOTSMAN,
                                                                                                                                                   DEPUTY CHANTEL EINHARDT, and
                                                                                                                                                   DEPUTY TALIAH HARRIS,

                                                                                                                                                           Defendants.

                                                                                                                                                    GEOFFREY N. FIEGER (P30441)
                                                                                                                                                    JAMES J. HARRINGTON, IV (P65351)
                                                                                                                                                    RAQUEL A. MUÑOZ (P77420)
                                                                                                                                                    Fieger, Fieger, Kenney & Harrington, P.C.
                                                                                                                                                    Attorneys for Plaintiff
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                    19390 West Ten Mile Rd.,
                                                                                                                                                    Southfield, MI 48075
                                                                                                                                                    P: (248) 355-5555
                                                                                                                                                    F: (248) 355-5148
                                                                                                                                                    r.munoz@fiegerlaw.com

                                                                                                                                                                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                                                                                                         There is no other civil action between these parties arising out of the same transaction or
                                                                                                                                                                         occurrence as alleged in this complaint pending in this court, nor has any such action
                                                                                                                                                                         been previously filed and dismissed or transferred after having been assigned to a judge,
                                                                                                                                                                         nor do I know of any other civil action not between these parties arising out of the same
                                                                                                                                                                         transaction or occurrence as alleged in this complaint that is either pending, or was
                                                                                                                                                                         previously filed and dismissed, transferred, or otherwise disposed of after having been
                                                                                                                                                                         assigned to a judge in this court.


                                                                                                                                                           NOW COMES, Plaintiff, JOSEPH JOHNSON, by and through his attorneys, FIEGER,

                                                                                                                                                   FIEGER, KENNEY & HARRINGTON, P.C., and for his Complaint and Jury Demand against the

                                                                                                                                                   above named Defendants, Plaintiff hereby states as follows:

                                                                                                                                                                                                        JURISDICTION

                                                                                                                                                           1.        This action arises under the United States Constitution, particularly under the

                                                                                                                                                   provisions of the Fourth and Fourteenth Amendments to the United States Constitution and under


                                                                                                                                                   {01019735.DOCX}                                             1
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.2 Filed 11/16/20 Page 2 of 12




                                                                                                                                                   the laws of the United States, particularly under the Civil Rights Act, 42 U.S.C. §§ 1983 and 1988,

                                                                                                                                                   and under the statutes and common law of the State of Michigan.
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                           2.        This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343 (a)(3), 1343(a)(4)
• A PROFESSIONAL CORPORATION




                                                                                                                                                   and 42 U.S.C § 1983. This court has supplemental jurisdiction of the Michigan law state claims

                                                                                                                                                   which arise out of the nucleus of operative facts common to Plaintiff s federal claims pursuant to

                                                                                                                                                   28 U.S.C. §1367.

                                                                                                                                                           3.        The amount in controversy exceeds seventy-five thousand dollars, excluding

                                                                                                                                                   interests, costs, and attorney fees.

                                                                                                                                                                                                  VENUE

                                                                                                                                                           4.        Venue lies in the Western District of Michigan pursuant to 28 U.S.C § 1391(d), the

                                                                                                                                                   events took place in the City of Kalamazoo, County of Kalamazoo, State of Michigan, which is
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                   located within the jurisdiction of the United States District Court for the Western District of

                                                                                                                                                   Michigan, Southern Division.

                                                                                                                                                                                                 PARTIES

                                                                                                                                                           5.        At all times relevant to this lawsuit, Plaintiff, JOSEPH JOHNSON, (hereinafter

                                                                                                                                                   “Plaintiff JOHNSON”) was an inmate of Kalamazoo County Jail, in the City of Kalamazoo,

                                                                                                                                                   County of Kalamazoo, State of Michigan.

                                                                                                                                                           6.        At all times relevant hereto, DEPUTY CLAIR SOOTSMAN, (hereinafter

                                                                                                                                                   “SOOTSMAN”) was a citizen of the State of Michigan and was acting under the color of state law

                                                                                                                                                   within the course and scope of his employment as a deputy for the County of Kalamazoo Jail.

                                                                                                                                                           7.        At all times relevant hereto, DEPUTY CHANTEL EINHARDT, (hereinafter

                                                                                                                                                   “EINHARDT”) was a citizen of the State of Michigan and was acting under the color of state law

                                                                                                                                                   within the course and scope of his employment as a deputy for the County of Kalamazoo Jail.



                                                                                                                                                   {01019735.DOCX}                                2
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.3 Filed 11/16/20 Page 3 of 12




                                                                                                                                                           8.        At all times relevant hereto, DEPUTY TALIAH HARRIS, (hereinafter “HARRIS”)

                                                                                                                                                   was a citizen of the State of Michigan and was acting under the color of state law within the course
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   and scope of his employment as a deputy for the County of Kalamazoo Jail.
• A PROFESSIONAL CORPORATION




                                                                                                                                                                                        FACTUAL STATEMENT

                                                                                                                                                           9.        Plaintiff hereby reincorporates and reasserts each and every allegation set forth in

                                                                                                                                                   the previous paragraphs of this Complaint.

                                                                                                                                                           10.       On or about February 14, 2020, at approximately 3:25 p.m., Plaintiff, JOHNSON,

                                                                                                                                                   was in the intake holding area of the Kalamazoo County Jail, in Kalamazoo, Michigan, waiting to

                                                                                                                                                   be transferred to general population housing.

                                                                                                                                                           11.       At all times relevant hereto, Plaintiff, JOHNSON, grabbed his sheets and blanket

                                                                                                                                                   from intake and proceeded to walk out of intake and towards the general population.
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                           12.       At all times relevant hereto, Defendants EINHARDT and HARRIS, were escorting

                                                                                                                                                   Plaintiff, JOHNSON, towards general population.

                                                                                                                                                           13.       At all times relevant hereto, Plaintiff, JOHNSON, was walking on the right side of

                                                                                                                                                   the hallway ahead of Defendants, EINHARDT and HARRIS.

                                                                                                                                                           14.       Upon information and belief, Defendant, EINHARDT instructed Plaintiff,

                                                                                                                                                   JOHNSON, to slow down and wait for Defendants, EINHARDT and HARRIS.

                                                                                                                                                           15.       At all times relevant hereto, Defendant SOOTSMAN was escorting two inmates

                                                                                                                                                   and walking on the left side of the hallway in the same direction as Plaintiff, JOHNSON, and

                                                                                                                                                   Defendants EINHARDT and HARRIS.

                                                                                                                                                           16.       At all times relevant hereto, as Plaintiff, JOHNSON, walked past the other inmates

                                                                                                                                                   Defendant, SOOTSMAN, stopped Plaintiff, JOHNSON, and asked him why he didn’t slow down

                                                                                                                                                   when asked by Defendant, EINHARDT.



                                                                                                                                                   {01019735.DOCX}                                3
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.4 Filed 11/16/20 Page 4 of 12




                                                                                                                                                             17.     At all times relevant hereto, Defendant, SOOTSMAN, started yelling at Plaintiff,

                                                                                                                                                   JOHNSON, telling Plaintiff to “look him in the eye when he’s talking to him.”
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                             18.     At all times relevant hereto, Plaintiff, JOHNSON, calmly replied in a normal voice,
• A PROFESSIONAL CORPORATION




                                                                                                                                                   “I am.”

                                                                                                                                                             19.     At all times relevant hereto, Defendant, SOOTSMAN, immediately grabbed

                                                                                                                                                   Plaintiff, JOHNSON, by the throat and slammed Plaintiff against the wall.

                                                                                                                                                             20.     At all times relevant hereto, Defendant, EINHARDT, grabbed Plaintiff,

                                                                                                                                                   JOHNSON’s, arm and pulled Plaintiff to the ground as Defendant, SOOTSMAN, placed a lateral

                                                                                                                                                   neck restraint hold around Plaintiff’s neck.

                                                                                                                                                             21.     At all times relevant hereto, Plaintiff, JOSEPH JOHNSON, was unarmed and was

                                                                                                                                                   not a threat to Defendants.
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                             22.     At all times relevant hereto, Plaintiff, JOHNSON, was not resisting Defendants as

                                                                                                                                                   they put handcuffs on him.

                                                                                                                                                             23.     At all times relevant hereto, Defendants, HARRIS, stood by and observed the

                                                                                                                                                   unconstitutional use of excessive force upon Plaintiff, JOSEPH JOHNSON, by Defendant,

                                                                                                                                                   SOOTSMAN and EINHARDT, and unlawfully failed to intervene to protect Plaintiff.

                                                                                                                                                             24.     Under all the circumstances known to Defendants, SOOTSMAN, EIHNARDT, and

                                                                                                                                                   HARRIS, the physical force used against Plaintiff, JOHNSON, was objectively unreasonable and

                                                                                                                                                   clearly excessive.

                                                                                                                                                             25.     Defendants, SOOTSMAN, EIHNARDT, and HARRIS, violated Plaintiff's clearly

                                                                                                                                                   established right to be free from unreasonable and excessive use of force as guaranteed by the

                                                                                                                                                   Eighth Amendment and the Fourteenth Amendment of the United States Constitution.




                                                                                                                                                   {01019735.DOCX}                                4
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.5 Filed 11/16/20 Page 5 of 12




                                                                                                                                                           26.       The conduct of the Defendants, SOOTSMAN, EIHNARDT, and HARRIS, was and

                                                                                                                                                   remains extreme and outrageous subjecting them to punitive damages.
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                           27.       The misconduct of Defendants, SOOTSMAN, EIHNARDT, and HARRIS, directly
• A PROFESSIONAL CORPORATION




                                                                                                                                                   and proximately caused Plaintiff, JOSEPH JOHNSON’s, injuries as set forth herein.

                                                                                                                                                                           COUNT I - 42 U.S.C § 1983-EXCESSIVE FORCE
                                                                                                                                                                            DEFENDANT, OFFICER CLAIR SOOTSMAN

                                                                                                                                                           28.       Plaintiff hereby reincorporates and reasserts each and every allegation set forth in

                                                                                                                                                   the previous paragraphs of this Complaint.

                                                                                                                                                           29.       At all times relevant hereto, Defendant, SOOTSMAN, was acting under the color

                                                                                                                                                   of state law and in his capacity as a guard at the Kalamazoo County Jail and his acts and/or

                                                                                                                                                   omissions were conducted within the scope of his official duties and employment.
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                           30.       The acts taken by Defendant, SOOTSMAN, were not undertaken in good faith and

                                                                                                                                                   were not discretionary but were undertaken with malice.

                                                                                                                                                           31.       Plaintiff, JOHNSON, had the clearly established right under the Eighth and

                                                                                                                                                   Fourteenth Amendment to be free from excessive force by law enforcement.

                                                                                                                                                           32.       Under all the circumstances known to Defendant, SOOTSMAN, the physical force

                                                                                                                                                   used against Plaintiff, JOHNSON, was objectively unreasonable and clearly excessive.

                                                                                                                                                           33.       Defendant, SOOTSMAN, violated Plaintiff's clearly established right to be free

                                                                                                                                                   from unreasonable and excessive use of force as guaranteed by the Eighth Amendment and the

                                                                                                                                                   Fourteenth Amendment of the United States Constitution.

                                                                                                                                                           34.       At all times relevant hereto, Plaintiff, JOHNSON, was unarmed and did not pose a

                                                                                                                                                   threat to the safety of Defendant or others.

                                                                                                                                                           35.       At all times relevant hereto, Plaintiff, JOHNSON, was not resisting arrest.




                                                                                                                                                   {01019735.DOCX}                                5
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.6 Filed 11/16/20 Page 6 of 12




                                                                                                                                                           36.       The misconduct of Defendant, OFFICER SOOTSMAN, directly and proximately

                                                                                                                                                   caused Plaintiff, JOSEPH JOHNSON, to suffer numerous injuries including, but not limited to:
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                                     a.     Neck strain;
• A PROFESSIONAL CORPORATION




                                                                                                                                                                     b.     Right wrist sprain;
                                                                                                                                                                     c.     Pain and suffering;
                                                                                                                                                                     d.     Anxiety;
                                                                                                                                                                     e.     Mental anguish;
                                                                                                                                                                     f.     Emotional distress;
                                                                                                                                                                     g.     Fright and shock;
                                                                                                                                                                     h.     Humiliation and/or mortification;
                                                                                                                                                                     i.     Punitive damages;
                                                                                                                                                                     j.     Exemplary damages;
                                                                                                                                                                     k.     Attorneys fees and costs pursuant to 42 U.S.C. §1988;
                                                                                                                                                                     l.     Other damages, injuries, and consequences that are found to be related
                                                                                                                                                                            to the incident that develops during the course of discovery; and
                                                                                                                                                                     m.     Any other damages allowed by law;

                                                                                                                                                           37.       The acts and/or omissions of Defendant, SOOTSMAN, were willful, wanton,
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                   reckless, malicious, oppressive, and/or done with a conscious or reckless disregard for the

                                                                                                                                                   constitutional rights of Plaintiff, JOHNSON. Plaintiff therefore requests an award of punitive and

                                                                                                                                                   exemplary damages. Plaintiff has retained private counsel to represent him in this matter and is

                                                                                                                                                   entitled to an award of attorney fees and costs.

                                                                                                                                                           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in his

                                                                                                                                                   favor against Defendant and in an amount greatly in excess of seventy-five thousand dollars ($75,

                                                                                                                                                   000) exclusive of costs, interest and attorney fees.

                                                                                                                                                                          COUNT II - 42 U.S.C § 1983-EXCESSIVE FORCE
                                                                                                                                                                          DEFENDANT, OFFICER CHANTEL EINHARDT

                                                                                                                                                           38.       Plaintiff hereby reincorporates and reasserts each and every allegation set forth in

                                                                                                                                                   the previous paragraphs of this Complaint.




                                                                                                                                                   {01019735.DOCX}                                6
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.7 Filed 11/16/20 Page 7 of 12




                                                                                                                                                           39.       At all times relevant hereto, Defendant, EINHARDT, was acting under the color of

                                                                                                                                                   state law and in her capacity as a guard at the Kalamazoo County Jail and her acts and/or omissions
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   were conducted within the scope of her official duties and employment.
• A PROFESSIONAL CORPORATION




                                                                                                                                                           40.       The acts taken by Defendant, EINHARDT, were not undertaken in good faith and

                                                                                                                                                   were not discretionary but were undertaken with malice.

                                                                                                                                                           41.       Plaintiff, JOHNSON, had the clearly established right under the Eighth and

                                                                                                                                                   Fourteenth Amendment to be free from excessive force by law enforcement.

                                                                                                                                                           42.       Under all the circumstances known to Defendant, EINHARDT, the physical force

                                                                                                                                                   used against Plaintiff, JOHNSON, was objectively unreasonable and clearly excessive.

                                                                                                                                                           43.       Defendant, EINHARDT, violated Plaintiff's clearly established right to be free from

                                                                                                                                                   unreasonable and excessive use of force as guaranteed by the Eighth Amendment and the
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                   Fourteenth Amendment of the United States Constitution.

                                                                                                                                                           44.       At all times relevant hereto, Plaintiff, JOHNSON, was unarmed and did not pose a

                                                                                                                                                   threat to the safety of Defendant or others.

                                                                                                                                                           45.       At all times relevant hereto, Plaintiff, JOHNSON, was not resisting arrest.

                                                                                                                                                           46.       The misconduct of Defendant, EINHARDT, directly and proximately caused

                                                                                                                                                   Plaintiff, JOSEPH JOHNSON, to suffer numerous injuries including, but not limited to:

                                                                                                                                                                     a.     Neck strain;
                                                                                                                                                                     b.     Right wrist sprain;
                                                                                                                                                                     c.     Pain and suffering;
                                                                                                                                                                     d.     Anxiety;
                                                                                                                                                                     e.     Mental anguish;
                                                                                                                                                                     f.     Emotional distress;
                                                                                                                                                                     g.     Fright and shock;
                                                                                                                                                                     h.     Humiliation and/or mortification;
                                                                                                                                                                     i.     Punitive damages;
                                                                                                                                                                     j.     Exemplary damages;
                                                                                                                                                                     k.     Attorneys fees and costs pursuant to 42 U.S.C. §1988;



                                                                                                                                                   {01019735.DOCX}                                7
                                                                                                                                                          Case 1:20-cv-01102 ECF No. 1, PageID.8 Filed 11/16/20 Page 8 of 12




                                                                                                                                                                     l.     Other damages, injuries, and consequences that are found to be related to
                                                                                                                                                                            the incident that develops during the course of discovery; and
                                                                                                                                                                     m.     Any other damages allowed by law;
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                           47.       The acts and/or omissions of Defendant, EINHARDT, were willful, wanton,
• A PROFESSIONAL CORPORATION




                                                                                                                                                   reckless, malicious, oppressive, and/or done with a conscious or reckless disregard for the

                                                                                                                                                   constitutional rights of Plaintiff, JOHNSON. Plaintiff therefore requests an award of punitive and

                                                                                                                                                   exemplary damages. Plaintiff has retained private counsel to represent him in this matter and is

                                                                                                                                                   entitled to an award of attorney fees and costs.

                                                                                                                                                           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in his

                                                                                                                                                   favor against Defendant and in an amount greatly in excess of seventy-five thousand dollars ($75,

                                                                                                                                                   000) exclusive of costs, interest and attorney fees.

                                                                                                                                                                               COUNT III
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                    FAILURE TO INTERVENE TO PREVENT VIOLATION OF PLAINTIFF’S EIGHTH
                                                                                                                                                                  AND FOURTEENTH AMENDMENT RIGHTS
                                                                                                                                                                       DEFENDANT TALIAH HARRIS

                                                                                                                                                           48.       Plaintiff hereby reincorporates and reasserts each and every allegation set forth in

                                                                                                                                                   the previous paragraphs of this Complaint.

                                                                                                                                                           49.       Defendant, HARRIS, had a duty to intervene when Defendants, SOOTSMAN and

                                                                                                                                                   EINHARDT, violated Plaintiff’s rights under the Eight and Fourteenth Amendments to the United

                                                                                                                                                   States Constitution and 42 U.S.C. 1983.

                                                                                                                                                           50.       Defendant, HARRIS, observed and/or had reason to know that excessive force was

                                                                                                                                                   being inflicted upon Plaintiff.

                                                                                                                                                           51.       Defendant, HARRIS, had the opportunity and means to intervene and prevent the

                                                                                                                                                   violation of Plaintiff’s constitutional rights.




                                                                                                                                                   {01019735.DOCX}                                   8
                                                                                                                                                             Case 1:20-cv-01102 ECF No. 1, PageID.9 Filed 11/16/20 Page 9 of 12




                                                                                                                                                             52.     Defendant, HARRIS, failed to intervene which resulted in the infliction of

                                                                                                                                                   excessive force and punishment upon Plaintiff in violation of Plaintiff’s constitutionally protected
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   rights.
• A PROFESSIONAL CORPORATION




                                                                                                                                                             53.     The misconduct of Defendant, HARRIS, directly and proximately caused Plaintiff,

                                                                                                                                                   JOSEPH JOHNSON, to suffer numerous injuries including, but not limited to:

                                                                                                                                                                     a.     Neck strain;
                                                                                                                                                                     b.     Right wrist sprain;
                                                                                                                                                                     c.     Pain and suffering;
                                                                                                                                                                     d.     Anxiety;
                                                                                                                                                                     e.     Mental anguish;
                                                                                                                                                                     f.     Emotional distress;
                                                                                                                                                                     g.     Fright and shock;
                                                                                                                                                                     h.     Humiliation and/or mortification;
                                                                                                                                                                     i.     Economic loss;
                                                                                                                                                                     j.     Punitive damages;
                                                                                                                                                                     k.     Exemplary damages;
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                                     l.     Attorneys fees and costs pursuant to 42 U.S.C. §1988;
                                                                                                                                                                     m.     Other damages, injuries, and consequences that are found to be related to
                                                                                                                                                                            the incident that develops during the course of discovery; and
                                                                                                                                                                     n.     Any other damages allowed by law;

                                                                                                                                                             54.     The acts and/or omissions of Defendant, HARRIS, were willful, wanton, reckless,

                                                                                                                                                   malicious, oppressive, and/or done with a conscious or reckless disregard for the constitutional

                                                                                                                                                   rights of Plaintiff, JOHNSON. Plaintiff therefore requests an award of punitive and exemplary

                                                                                                                                                   damages. Plaintiff has retained private counsel to represent him in this matter and is entitled to an

                                                                                                                                                   award of attorney fees and costs.

                                                                                                                                                             WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a judgment in his

                                                                                                                                                   favor against Defendants and award an amount in excess of Seventy-Five Thousand ($75,000)

                                                                                                                                                   Dollars, exclusive of costs, interest, and attorney fees, as well as an award of punitive damages.




                                                                                                                                                   {01019735.DOCX}                               9
                                                                                                                                                         Case 1:20-cv-01102 ECF No. 1, PageID.10 Filed 11/16/20 Page 10 of 12




                                                                                                                                                                         COUNT IV –ASSAULT AND BATTERY
                                                                                                                                                                 DEFENDANTS CLAIR SOOTSMAN AND CHANTEL EINHARDT
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                           55.       Plaintiff hereby reincorporates and reasserts each and every allegation set forth in
• A PROFESSIONAL CORPORATION




                                                                                                                                                   the previous paragraphs of this Complaint.

                                                                                                                                                           56.       At all times relevant hereto, Defendant, SOOTSMAN, made threatening

                                                                                                                                                   movements creating within Plaintiff, JOHNSON, a well-founded fear of imminent peril and/or

                                                                                                                                                   contact.

                                                                                                                                                           57.       Defendant, SOOTSMAN, had the apparent ability to carry out the act if not

                                                                                                                                                   prevented.

                                                                                                                                                           58.       Defendant, SOOTSMAN and EINHARDT, physically attacked Plaintiff,

                                                                                                                                                   JOHNSON, when he grabbed Plaintiff by the neck and slammed him against the wall, then
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                   proceeded to place Plaintiff in a lateral neck restraint as Defendant, SOOTSMAN and

                                                                                                                                                   EINHARDT, pulled Plaintiff to the ground, despite the fact that Plaintiff was not resisting.

                                                                                                                                                           59.       The misconduct of Defendant, OFFICER SOOTSMAN, directly and proximately

                                                                                                                                                   caused Plaintiff, JOSEPH JOHNSON, to suffer numerous injuries including, but not limited to:

                                                                                                                                                                     a.     Neck strain;
                                                                                                                                                                     b.     Right wrist sprain;
                                                                                                                                                                     c.     Pain and suffering;
                                                                                                                                                                     d.     Anxiety;
                                                                                                                                                                     e.     Mental anguish;
                                                                                                                                                                     f.     Emotional distress;
                                                                                                                                                                     g.     Fright and shock;
                                                                                                                                                                     h.     Humiliation and/or mortification;
                                                                                                                                                                     i.     Economic loss;
                                                                                                                                                                     j.     Punitive damages;
                                                                                                                                                                     k.     Exemplary damages;
                                                                                                                                                                     l.     Attorneys fees and costs pursuant to 42 U.S.C. §1988;
                                                                                                                                                                     m.     Other damages, injuries, and consequences that are found to be related to
                                                                                                                                                                            the incident that develops during the course of discovery; and
                                                                                                                                                                     n.     Any other damages allowed by law;




                                                                                                                                                   {01019735.DOCX}                                10
                                                                                                                                                         Case 1:20-cv-01102 ECF No. 1, PageID.11 Filed 11/16/20 Page 11 of 12




                                                                                                                                                           WHEREFORE, Plaintiff respectfully requests this Honorable Court enter a judgment in

                                                                                                                                                   her favor against Defendants and award an amount in excess of Seventy-Five Thousand ($75,000)
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   Dollars, exclusive of costs, interest, and attorney fees, as well as an award of punitive damages.
• A PROFESSIONAL CORPORATION




                                                                                                                                                                                                 Respectfully Submitted,
                                                                                                                                                                                                 Fieger, Fieger, Kenney & Harrington, P.C.


                                                                                                                                                   Dated: November 16, 2020                      /s/ Raquel A. Muñoz
                                                                                                                                                                                                 GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                                 JAMES J. HARRINGTON, IV (P65351)
                                                                                                                                                                                                 RAQUEL A. MUÑOZ (P77420)
                                                                                                                                                                                                 Attorney for Plaintiff
                                                                                                                                                                                                 19390 W. 10 Mile Road
                                                                                                                                                                                                 Southfield, MI 48075
                                                                                                                                                                                                 (248)355-5555
                                                                                                                                                                                                 r.munoz@fiegerlaw.com
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                   {01019735.DOCX}                             11
                                                                                                                                                         Case 1:20-cv-01102 ECF No. 1, PageID.12 Filed 11/16/20 Page 12 of 12




                                                                                                                                                                              UNITED STATES DISTRICT COURT
                                                                                                                                                                              EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                                                   NORTHERN DIVISION
                                            19390 WEST TEN MILE ROAD • SOUTHFIELD MICHIGAN 48075 • TELEPHONE (248) 355-5555 • FAX (248) 355-5148




                                                                                                                                                   JOSEPH JOHNSON,
• A PROFESSIONAL CORPORATION




                                                                                                                                                           Plaintiff,                                     Case No. 20 -
                                                                                                                                                                                                          Hon.
                                                                                                                                                   v

                                                                                                                                                   DEPUTY CLAIR SOOTSMAN,
                                                                                                                                                   DEPUTY CHANTEL EINHARDT, and
                                                                                                                                                   DEPUTY TALIAH HARRIS,

                                                                                                                                                           Defendants.

                                                                                                                                                    GEOFFREY N. FIEGER (P30441)
                                                                                                                                                    JAMES J. HARRINGTON, IV (P65351)
                                                                                                                                                    RAQUEL A. MUÑOZ (P77420)
                                                                                                                                                    Fieger, Fieger, Kenney & Harrington, P.C.
                                                                                                                                                    Attorneys for Plaintiff
FIEGER, FIEGER, KENNEY & HARRINGTON, P.C.




                                                                                                                                                    19390 West Ten Mile Rd.,
                                                                                                                                                    Southfield, MI 48075
                                                                                                                                                    P: (248) 355-5555
                                                                                                                                                    F: (248) 355-5148
                                                                                                                                                    r.munoz@fiegerlaw.com

                                                                                                                                                                               DEMAND FOR TRIAL BY JURY

                                                                                                                                                           NOW COMES Plaintiff, JOSEPH JOHNSON, by and through his attorneys, FIEGER,

                                                                                                                                                   FIEGER, KENNEY & HARRINGTON, P.C., hereby demands a trial by jury in the above-

                                                                                                                                                   captioned matter.

                                                                                                                                                                                            Respectfully Submitted,

                                                                                                                                                                                            /s Raquel A. Muñoz
                                                                                                                                                                                            GEOFFREY N. FIEGER (P30441)
                                                                                                                                                                                            JAMES HARRINGTON, IV (65351
                                                                                                                                                                                            RAQUEL A. MUÑOZ (P77420)
                                                                                                                                                                                            Fieger, Fieger, Kenney & Harrington P.C.
                                                                                                                                                                                            Attorneys for Plaintiff
                                                                                                                                                                                            19390 West Ten Mile Road
                                                                                                                                                                                            Southfield, MI 48075
                                                                                                                                                   Dated: November 16, 2020                 (248) 355-5555

                                                                                                                                                   {01019735.DOCX}                         12
